Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
3.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-5, 7-8, 12-13, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takakuwa et al. (Japanese Patent Publication No. 2012-208,374 A), hereinafter Takakuwa, utilizing Kaneko et al. (Japanese Patent Publication No. 2009-203,462 A, English language equivalent cited herein: United States Patent Publication No. 2011/0003241 A1), hereinafter Kaneko 1, as a teaching reference.
5.	Regarding Claims 1-3, 12-13, 15-16, and 18-19, Takakuwa teaches (Example 1, Paragraphs [0254-0272]) a photosensitive coloring composition, therein referred to as a radiation-sensitive composition. Takakuwa teaches (Example 1, Paragraphs [0254-0272]) a magenta pigment, therein Pigment Violet 23, having an average primary particle diameter of 50 nm or less. The U.S. patent publication (No. 2019/0332008 A1) of instant application states (Paragraph [0299]) that Pigment Violet 
6.	Regarding Claim 4, Takakuwa teaches (Example 1, Paragraphs [0254-0272]) a content of the ultraviolet absorber is 4.1% by mass with respect to the total solid content of the photosensitive coloring composition. Therein, the pigment dispersion composition P-1 that is 20.14% solids by weight: Pigment Yellow 139 – 2.14 parts, Pigment Red 254 – 4.81 parts, Pigment Violet 23 – 1.18 parts, Pigment Blue 15:6 – 4.73 parts, Compound 1 – 0.64 parts, Dispersant 1 – 1.71 parts, Cyclomer P-ACA – 4.93 parts (50% solids). The photosensitive coloring composition of Example 1 is 17.18% solids by weight: pigment dispersion composition P-1 – 1.03 parts (20.14% solids), Monomer A – 0.57 parts, TO-2349 – 4.39 parts, Cyclomer P-ACA – 9.365 parts (50% solids), Photopolymerization initator – 1.06 parts, Ultraviolet absorber – 0.71 parts, Surfactant – 0.04 parts, Polymerization inhibitor – 0.01 parts. Thus, in Example 1 
7.	Regarding Claim 5, Takakuwa teaches (Example 1, Paragraphs [0254-0272]) the photosensitive coloring composition contains 67 parts by mass (i.e. (0.71/1.06) x 100) of the ultraviolet absorber with respect to 100 parts by mass of the photopolymerization initiator.
8.	Regarding Claims 7-8, Takakuwa teaches (Example 1, Paragraphs [0254-0272]) the photosensitive coloring composition further comprising a resin having an amine value and having a nitrogen atom in a main chain, therein Dispersant 1. Takakuwa teaches (Paragraph [0259]) that Dispersant 1 is the same resin as that taught in Paragraphs [0245-0247] of Japanese Patent Publication No. 2009-203462 A, i.e. Kaneko 1. Kaneko 1 teaches [Table 1] that Dispersant 1, therein J-1, has an amine value.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
10.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-7 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Aoyagi (United States Patent Publication No. 2014/0120473 A1), hereinafter Aoyagi, and in further view of Kaneko (United States Patent Publication No. 2015/0338733 A1), hereinafter Kaneko 2, and utilizing DISPERBYK-2001 Data Sheet and Hatakeyama (United States Patent Publication No. 2003/0054266 A1), hereinafter Hatakeyama as teaching references.

12.	Regarding Claims 1-3 and 13, Aoyagi teaches (Example 1, Paragraph [0425]) a photosensitive coloring composition, therein referred to as a colored radiation-sensitive composition. Aoyagi teaches (Example 1, Paragraph [0425]) a magenta pigment, therein C.I. Pigment Violet 23. Aoyagi teaches (Example 1, Paragraph [0425]) the magenta pigment is the pigment is Color Index Pigment Violet 23. The U.S. patent publication (No. 2019/0332008 A1) of instant application states (Paragraph [0299]) that Pigment Violet 23 has the inherent properties of having a maximum absorption wavelength of 535 nm and, where an absorbance of the maximum absorption wavelength is 1, an absorbance of 0.5 at 505 nm and 590 nm and therefore 85 nm between these two absorbances of 0.5. Furthermore, the U.S. patent publication (No. 2019/0332008 A1) of instant application states (Paragraph [0060]) that Pigment Violet 23 has the inherent properties of having a dioxazine skeleton. Aoyagi teaches (Example 1, Paragraph [0425]) a polymerizable compound, therein dipentaerythritol hexaacrylate. Aoyagi teaches (Example 1, Paragraph [0425]) a photopolymerization initiator, therein OXE-01. Aoyagi teaches (Example 1, Paragraph [0425]) an ultraviolet absorber, therein Exemplary compound 1.
13.	Above, Aoyagi teaches elements of Claims 1-3 of the present claimed invention, fails to explicitly disclose the magenta pigment having an average primary particle diameter of 50 nm or less. However, Aoyagi does teach (Paragraph [0090]) pigment having “an average particle diameter (r) of from 20 nm to 300 nm, preferably from 25 nm to 250 nm, and more preferably from 30 nm to 200 nm.”
14.	Kaneko 2 teaches (Paragraph [0098]) the pigment having a primary particle size of 5 to 50 nm. Kaneko 2 teaches (Paragraph [0003]) smaller pigment particle sizes can improve the contrast of display device and greater uniformity of color.
15.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoyagi to incorporate the teachings of Kaneko 2 wherein the pigment having a primary particle size of 5 to 50 nm. Doing so would result in the display 
16.	Regarding Claim 4, Aoyagi teaches (Example 1, Paragraph [0425]) a content of the ultraviolet absorber is 2.6% by mass with respect to the total solid content of the photosensitive coloring composition. Therein, in Example 1 the total solids is 23.5 of total weight including solvents, i.e. Pigment dispersion Y-1 – 16.9 parts * 0.237 = 4.0 parts, Pigment dispersion V-1 – 33.7 parts * 0.237 = 8.0 parts, Alkali-soluble resin – 6.0 parts, Polymerizable compound 1 – 3.8 parts, Polymerization initiator 1 – 1.1 parts, Ultraviolet absorber – 0.6 parts; equaling a total solids that is 23.5 parts. Therefore the mass % of the ultraviolet absorber with respect to total solid content is 2.6%, i.e. (0.6/23.5) * 100%.
17.	Regarding Claim 5, Aoyagi teaches (Example 1, Paragraph [0425]) the photosensitive coloring composition containing 54.55 parts by mass of the ultraviolet absorber with respect to 100 parts by mass of the photopolymerization initiator, i.e. (0.6/1.1) * 100 parts.
18.	Regarding Claim 6, Aoyagi teaches (Example 1, Paragraph [0425]) the photosensitive coloring composition contains 11.3 parts by mass of the ultraviolet absorber with respect to 100 parts by mass of the magenta pigment.  Therein, 33.7*0.15 = 5.3 parts C.I. Pigment Violet 23. Thus, (0.6 parts ultraviolet absorber / 5.3 parts C.I. Pigment Violet 23) * 100 = 11.3 parts by mass of the ultraviolet absorber with respect to 100 parts by mass of the magenta pigment.
19.	Regarding Claim 7, Aoyagi teaches (Example 1, Paragraph [0425]) a resin having an amine value, therein DISPERBYK-2001 OR BYK-2001. DISPERBYK-2001 Data Sheet teaches that DISPERBYK-2001 has an amine value.
20.	Regarding Claims 10-11, Aoyagi teaches (Example 1, Paragraph [0425]) a resin having an acid value of 50 mgKOH/g or more, therein Resin 1, i.e. benzyl methacrylate methacrylic acid copolymer (molar ratio of 70:30, Molecular weight: 30,000). Aoyagi teaches (Example 1, Paragraph [0425]) a resin having an acid value of 80 mgKOH/g or more. therein Resin 1, i.e. benzyl methacrylate methacrylic acid 
21.	Regarding Claim 12, Aoyagi teaches (Paragraphs [0299-0301]) an alkali-soluble resin having a polymerizable group.
22.	Regarding Claim 14, Aoyagi teaches (Paragraph [0404]) using the photosensitive coloring composition for forming a magenta coloring pixel in a color filter.
23.	Regarding Claim 15, Aoyagi teaches (Example 1, Paragraphs [0425 and 0428]) a cured film obtained from the photosensitive coloring composition.
24.	Regarding Claim 16, Aoyagi teaches (Example 1, Paragraphs [0425 and 0428-0439]) a color filter comprising the cured film.
25.	Regarding Claim 17, Aoyagi teaches (Paragraph [0404]) a color filter comprising the magenta coloring pixel obtained from the photosensitive coloring composition as well as a cyan coloring pixel and a yellow coloring pixel.  
26.	Regarding Claim 18, Aoyagi teaches (Paragraph [0441]) a solid-state imaging element, therein referred to as a solid-state image sensor, comprising the color filter.
27.	Regarding Claim 19, Aoyagi teaches (Paragraphs [0003, 0387, and 0412]) an image display device comprising the color filter.

28.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over by Aoyagi (United States Patent Publication No. 2014/0120473 A1), hereinafter Aoyagi, and in further view of Kaneko (United States Patent Publication No. 2015/0338733 A1), hereinafter Kaneko 2, and in further view of Hatakeyama (United States Patent Publication No. 2003/0054266 A1), hereinafter Hatakeyama and utilizing ANTI-TERRA-U 100 Data Sheet as a teaching reference.

29.	Regarding Claims 8-9, Aoyagi in view of Kaneko 2 teaches all of the elements of the present claimed invention as set forth for Claim 7 above. Aoyagi in view of Kaneko 2, however, fails to explicitly disclose the resin having an amine value is a resin having a nitrogen atom in a main chain. Furthermore, Aoyagi in view of Kaneko 2 fails to explicitly disclose the resin having an amine value is a resin having an acid value and an amine value, and the acid value is 30 mgKOH/g or more. Aoyagi, however, does teach the resins including, but not limited to, DISPERBYK-101, DISPERBYK-110, DISPERBYK-130, DISPERBYK-170, BYK-P104, BYK-P105, and DISPERBYK-2001.
30.	Hatakeyama teaches (Paragraph [0045]) resins having an acid value including: ANTI-TERRA-U, ANTI-TERRA-U 100, ANTI-TERRA-204, ANTI-TERRA-205, DISPERBYK-101, DISPERBYK-102, DISPERBYK-106, DISPERBYK-110, DISPERBYK-111, DISPERBYK-130, DISPERBYK-140, DISPERBYK-142, DISPERBYK-145, DISPERBYK-170, DISPERBYK-171, DISPERBYK-174, DISPERBYK-180, DISPERBYK-2001, DISPERBYK-2025, DISPERBYK-2070, DISPERBYK-2096, BYK-P104, BYK-P1045, BYK-P105, BYK-9076 and BYK-220S. The ANTI-TERRA-U 100 Data Sheet teaches that ANTI-TERRA-U 100 has an amine value having a nitrogen atom in a main chain. The ANTI-TERRA-U 100 Data Sheet teaches that ANTI-TERRA-U 100 has an acid value and an amine value, wherein the acid value is 50 mgKOH/g. Hatakeyama teaches (Paragraph [0045]) that ANTI-TERRA-U 100 is an observed equivalent in the art of DISPERBYK-101, DISPERBYK-110, DISPERBYK-130, DISPERBYK-170, BYK-P104, BYK-P105, and DISPERBYK-2001.
31.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aoyagi in view of Kaneko 2 to incorporate the teachings of Hatakeyama to comprise ANTI-TERRA-U 100. ANTI-TERRA-U 100 is an observed equivalent in the art of the resins taught by Aoyagi in view of Kaneko 2, as recognized by Hatakeyama.

Conclusion
RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
33.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
34.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737